Case 5:17-cv-00548-CBM-RAO Document 449 Filed 11/19/18 Page 1 of 5 Page ID #:17591




      1   Joseph R. Re (SBN 134,479)
          joe.re@knobbe.com
      2   Lynda J. Zadra-Symes (SBN 156511)
          lynda.zadrasymes@knobbe.com
      3   Marko R. Zoretic (SBN 233,952)
          marko.zoretic@knobbe.com
      4   Jason A. Champion (CA SBN 259207)
          jason.champion@knobbe.com
      5   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      6   Irvine, CA 92614
          Phone: (949) 760-0404
      7   Facsimile: (949) 760-9502
      8   Brian C. Horne (SBN 205621)
          brian.horne@knobbe.com
      9   KNOBBE, MARTENS, OLSON & BEAR, LLP
          1925 Century Park East, Suite 600
    10    Los Angeles, CA 90067
          Telephone: (310) 551-3450
    11    Facsimile: (310) 601-1263
    12    Attorneys for Plaintiff
          MONSTER ENERGY COMPANY
    13
    14
    15
    16                  IN THE UNITED STATES DISTRICT COURT
    17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18
          MONSTER ENERGY COMPANY,            )   Case No. 5:17-CV-00548-CBM-RAO
    19
          a Delaware corporation,            )
                                             )   EX PARTE APPLICATION FOR
    20
                     Plaintiff,              )   ORDER SETTING EXPEDITED
                                             )   BRIEFING SCHEDULE ON
    21
               v.                            )
                                             )   MONSTER ENERGY
    22                                       )   COMPANY’S MOTION FOR A
          INTEGRATED SUPPLY                  )   PERMANENT INJUNCTION
    23    NETWORK, LLC, a Florida limited    )
          liability company,                 )   Hon. Consuelo B. Marshall
    24
                     Defendant.              )
                                             )
    25
    26
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 449 Filed 11/19/18 Page 2 of 5 Page ID #:17592




      1                             I. EX PARTE APPLICATION
      2             Pursuant to Local Rule 7-19, Plaintiff Monster Energy Company
      3   (“Monster”) hereby submits this ex parte Application for an order setting an
      4   expedited briefing schedule for Monster’s Motion for a Permanent Injunction.
      5   This Application is based on the Memorandum of Points and Authorities set
      6   forth below and the concurrently filed Declaration of Marko R. Zoretic and the
      7   exhibits attached thereto (“Zoretic Decl.”). A Proposed Order also has been
      8   submitted for the Court’s consideration.
      9             In accordance with Local Rule 7-19.1, Plaintiff’s counsel, Lynda Zadra-
    10    Symes, notified Defendant’s counsel, Christopher Madel, Cassandra Merrick,
    11    and Jennifer Robbins, of this Application.         That notice was provided on
    12    November 18 and 19, 2018 by Lynda Zadra-Symes. ISN filed a Proposed Post-
    13    Trial Briefing Schedule on November 19, 2018 (Dkt. No. 448) indicating its
    14    opposition to Monster’s proposed expedited briefing schedule for injunctive
    15    relief.
    16                II. MEMORANDUM OF POINTS AND AUTHORITIES
    17    A.        Introduction
    18              Monster understands that ex parte applications are to be filed only under
    19    rare, exigent circumstances.      However, Monster has no choice but to seek
    20    immediate relief from the Court because ISN has indicated that it intends to
    21    continue to sell its infringing ISN Monster and Monster Mobile products despite
    22    the November 16, 2018 jury verdict finding that ISN infringed Monster’s
    23    federally registered trademarks and its trade dress, and that it acted with malice,
    24    oppression, or fraud. ISN’s continued sales of its infringing ISN Monster and
    25    Monster Mobile products would further irreparably harm Monster, and
    26    Monster’s request for a permanent injunction should be decided on an expedited
    27    briefing schedule to minimize such harm. Monster therefore requests that the
    28    Court set an expedited briefing schedule on Monster’s Motion for a Permanent
                                                   -1-
Case 5:17-cv-00548-CBM-RAO Document 449 Filed 11/19/18 Page 3 of 5 Page ID #:17593




      1   Injunction and set a hearing for December 11, 2018, if necessary, a date the
      2   Court stated that it was available.
      3   B.     Factual Background
      4          On November 16, 2018, the Jury reached a verdict finding that ISN
      5   infringed Monster’s federally registered trademarks that include the word
      6   “Monster”, infringed Monster’s trade dress, and that ISN acted with malice,
      7   oppression, or fraud. Dkt. No. 446. That same day, the Court informed the
      8   parties that before February 2019, it is available for hearings only on December
      9   11, 2018 and January 8, 2019. Ex. 1.
    10           On November 18, 2018, in view of the jury’s verdict, Monster requested
    11    that ISN confirm that it “(1) has ceased selling and offering for sale all ISN
    12    Monster and Monster Mobile products; (2) has informed its distributors to
    13    immediately cease selling all ISN Monster and Monster Mobile products; and
    14    (3) will no longer import into the US any ISN Monster and Monster Mobile
    15    products.”    Ex. 2 at 11.    Monster stated that if it did not receive prompt
    16    confirmation, it would seek immediate relief from the Court. Id. ISN’s terse
    17    response completely ignored Monster’s request for confirmation:
    18           Classic. You failed to prove any injury whatsoever and you're still
    19           making demands. Let’s just talk about the real 50 schedule.
    20    Id. at 10.
    21           Monster responded that “We interpret your response as an indication that
    22    ISN intends to continue to sell its infringing ISN Monster and Monster Mobile
    23    products. We therefore, intend to seek expedited injunctive relief from the
    24    Court.” Id. at 9. ISN responded on November 19, 2018, but did not refute that
    25    it intends to continue to sell its infringing ISN Monster and Monster Mobile
    26    products.    Id. at 8-9.   Clearly, ISN has no intention to cease sales of its
    27    infringing Monster and Monster Mobile products even in the face of the jury
    28    verdict.
                                                 -2-
Case 5:17-cv-00548-CBM-RAO Document 449 Filed 11/19/18 Page 4 of 5 Page ID #:17594




      1   C.    The Court Should Set an Expedited Briefing Schedule on Monster’s
      2         Motion for a Permanent Injunction
      3         Under a normal briefing schedule, the Court would not hear Monster’s
      4   motion for a permanent injunction until January 8, 2019.           During that
      5   intervening time, however, ISN would continue to sell its infringing ISN
      6   Monster and Monster Mobile products in blatant disregard of the jury verdict—
      7   despite the jury’s verdict that ISN acted with malice, oppression, or fraud—
      8   causing continuing irreparable injury to Monster. In order to minimize such
      9   continuing irreparable injury, Monster proposed the following expedited
    10    briefing schedule, which ISN refused:
    11          Monster’s Opening Brief:          November 26, 2018
    12          ISN’s Opposition Brief:           December 3, 2018
    13          Monster’s Reply Brief:            December 5, 2018
    14          Hearing:                          December 11, 2018
    15    Ex. 2 at 7.
    16          ISN would not be prejudiced by the expedited briefing schedule. ISN’s
    17    opposition would be due 7 days after Monster’s opening brief, which is the
    18    regular response time for such a motion. ISN would also not be prejudiced by a
    19    December 11, 2018 hearing date. Although ISN has indicated that three of its
    20    attorneys would not be available for hearing that day, ISN has many other
    21    attorneys of record. The convenience of some of ISN’s counsel should not
    22    outweigh the irreparable harm to Monster resulting from ISN’s disregard of the
    23    jury verdict, especially given the Court’s limited availability.   Moreover, a
    24    hearing may not even be necessary, as the Court could determine that the
    25    motion is suitable for decision without oral argument.
    26                                 III. CONCLUSION
    27          For the above reasons, Monster respectfully requests that this Application
    28    be granted and that the briefing schedule for Monster’s motion for a Permanent
                                                  -3-
Case 5:17-cv-00548-CBM-RAO Document 449 Filed 11/19/18 Page 5 of 5 Page ID #:17595




      1   Injunction proceed as set forth in the accompanying Proposed Order with a
      2   December 11, 2018 hearing date.
      3
      4                               Respectfully submitted,
                                      KNOBBE, MARTENS, OLSON & BEAR, LLP
      5
      6
      7   Dated: November 19, 2018    By: /s/ Marko R. Zoretic
      8                                  Joseph R. Re
                                         Lynda J. Zadra-Symes
      9                                  Brian C. Horne
    10                                   Marko R. Zoretic
                                         Jason A. Champion
    11
    12                                Attorneys for Plaintiff,
                                      MONSTER ENERGY COMPANY
    13
    14
    15
    16
    17
    18
    19
    20
    21
          29457206
    22
    23
    24
    25
    26
    27
    28
                                             -4-
